Citation Nr: 0033208	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Entitlement to service connection for acquired 
psychiatric disability, variously assessed.

2.  Entitlement to a rating in excess of 10 percent for 
endometriosis with painful abdomen and urinary tract 
infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to 
November 1982.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in January 1999, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  A hearing was held before a hearing officer at the 
RO in July 1999, and the hearing officer's decision was 
entered in September 1999.  

The appeal was received and docketed at the Board in 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required, in addition to other reasons set forth 
hereinbelow, for compliance with the notice and duty to 
assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).   

With respect to her claim for service connection for acquired 
psychiatric disability, variously assessed, the veteran 
contends that she currently has affective psychiatric 
impairment of service origin.  Although a report pertaining 
to psychiatric therapy rendered the veteran under non-VA 
auspices in February 1997 reflects that she was "treated by 
her family physician" for a 'nervous breakdown' with 
"depression" while in high school, she denied having had any 
history of depression when she was examined for service 
entrance purposes in August 1981.  She thereafter endorsed 
such history when evaluated (apparently in response to a non-
commissioned officer's request) in August 1982; no 
psychiatric condition was assessed.  The veteran's July 1999 
personal hearing featured testimony from the veteran's mother 
to the effect that immediately on her return home following 
her discharge from service, the veteran was treated for "a 
nervous problem" by one "Dr. O. C. Kirkland".  A lay 
statement received in March 1999 from the veteran's mother 
reiterates the same but indicates that such physician "died 
several years" thereafter and that no one assumed his 
practice.  It would thus appear that there may be no way to 
procure copies of any extant treatment records which may have 
then (i.e., when seeing the veteran in the early 1980's) been 
prepared by Dr. Kirkland.  The subsequent record reflects 
that, incident to psychiatric therapy rendered the veteran 
under non-VA auspices including the Spartanburg [South 
Carolina] Regional Medical Center in the late 1990's, she has 
been assessed as having acquired psychiatric conditions 
including major depression.  The above-cited lay statement 
submitted by the veteran's mother reflects specific narrative 
indicating that a "[d]octor" located "in Spartanburg" had 
(possibly in 1997) assessed the veteran as having affective 
impairment which he indicated was "what was wrong with [the 
veteran] when she was in service."  In reviewing the record 
as presently constituted, the Board has been unable to locate 
any clinical report of non-VA derivation to such effect.  
Nevertheless, because evidence of such character would be 
probative of service-incurred psychiatric impairment, the 
Board is of the opinion that, before according further 
appellate consideration to this aspect of the appeal, the 
veteran should be given an opportunity to procure a statement 
to such effect from such "[d]octor" located "in Spartanburg".  
Further development to facilitate the accomplishment of the 
same is, therefore, specified below.  

The Board's perusal of the record further discloses that in 
1998 the veteran was awarded Social Security Administration 
(SSA) benefits which may have been predicated on disability.  
However, a copy of the record pertaining to her award of SSA 
benefits, which may contain evidence relevant to each issue 
on appeal, has not yet been procured by the RO.  Further 
development responsive to the foregoing is, therefore, 
specified below.

Finally, as pertinent to the veteran's claim for a rating in 
excess of 10 percent for endometriosis with painful abdomen 
and urinary tract infections, the Board notes that she has 
not been pertinently examined by VA in response to such 
condition since late 1998.  In addition, since such 10 
percent rating was assigned in a rating decision entered in 
September 1999 (apparently based solely on testimony 
presented at the July 1999 personal hearing), there would 
appear to be no clinical evidence at all, of either VA or 
non-VA origin, bearing on such condition.  In view of the 
foregoing, the Board is of the opinion that pertinent 
examination by VA, as specified in greater detail below, 
would be helpful before further related appellate action 
ensues.  Further development to facilitate the accomplishment 
of the same is, therefore, specified below.

The Board also notes that the appeal with respect to the 
increased rating issue follows the veteran's appeal of the 
January 1999 rating decision which granted service connection 
and assigned a noncompensable evaluation.  Accordingly, the 
RO must consider "staged ratings", that is, separate 
ratings for separate periods of time based on the facts 
found, in accordance with Fenderson v. West, 12 Vet. App. 119 
(1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should appropriately contact 
the veteran to request that she submit 
the name(s), address(es) and approximate 
date(s) of treatment pertaining to any 
non-VA health care provider(s) who may 
have treated her for any condition 
implicated in her present appeal, for 
which the related clinical reports have 
not been previously submitted.  After 
securing the necessary release(es), the 
RO should obtain these records.  In 
addition, the RO should specifically 
inform the veteran of her opportunity to 
procure and submit a statement from the 
"[d]octor" apparently located "in 
Spartanburg", South Carolina who 
reportedly indicated that she presently 
has psychiatric impairment related to her 
period of service.  Finally, the RO 
should take appropriate action to procure 
copies of all clinical reports pertaining 
to treatment rendered the veteran since 
March 1999 at the VA Outpatient Clinic in 
Greenville, South Carolina; and copies of 
all clinical reports pertaining to 
treatment rendered the veteran since May 
1999 at the VA Medical Center in 
Columbia, South Carolina.

2.  The RO should take appropriate action 
to procure a copy of the complete record 
pertaining to the veteran's award (in 
apparently July 1998) of SSA benefits.

3.  The RO should arrange for the veteran 
to undergo pertinent examination by VA to 
ascertain the present severity of her 
service-connected endometriosis with 
painful abdomen and urinary tract 
infections.  Any special diagnostic 
studies deemed necessary should be 
performed.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  

4.  The RO should also arrange for the 
veteran to undergo a VA psychiatric 
examination in order to determine the 
nature and etiology of all psychiatric 
disorders present.  Any special 
diagnostic studies deemed necessary 
should be performed.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  
Following a review of the claims folder 
and examination of the veteran, the 
examiner should provide an opinion as to 
the medical probability that any acquired 
psychiatric disorder found is of service 
onset or otherwise related thereto, to 
include whether bipolar disorder or any 
other psychosis, if found, was present to 
a compensable degree within one year of 
service discharge.  A complete rationale 
for all opinions expresses should be 
provided.

5.  The RO should then review the reports 
pertaining to the VA examinations 
performed in response to the previous 
numerical directives to ascertain whether 
such examinations are in compliance with 
the Board's 
examination instructions.  Any necessary 
corrective action should be undertaken.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

7.  Then, after undertaking any 
development deemed necessary in addition 
to that specified above, the RO should 
readjudicate each issue on appeal.  With 
respect to the increased rating issue, 
the RO should consider assigning a 
"staged rating" in accordance with 
Fenderson v. West, 12 Vet. App. 119 
(1999).

8.  If either benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to all 
issues that remain on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case, relative to either issue on 
appeal.  The veteran need take no action unless otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on each matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

